Title: From James Madison to J. F. Daniel Lobstein, 28 October 1822
From: Madison, James
To: Lobstein, J. F. Daniel


                
                    Sir
                    Montpr. Ocr. 28. 1822
                
                I have recd. your letter of the 19th. inclosing a specification of the contents of a work you are about to publish. The topics you have selected will afford ample scope for information and observations on the State of this Country. An eye which is aquainted with Europe will be best able to mark such features of America, as will present a comparative view doing justice to one without injustice to the other. I wish you success in the task you have undertaken. With respect
                
                    J.M
                
            